DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 March 2022.
Applicant’s election without traverse of Invention I, claims 1-17 in the reply filed on 07 March 2022 is acknowledged.

Claim Status
	In the amendment of 07 March 2022, claims 18-20 are canceled, leaving claims 1-17 pending.

Claim Objections
Claim 13 is objected to because of the following informalities:  replace “if” with –is—in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piraka (US 7181773 B1).

As to claim 14, Piraka discloses a gown (“Hospital gown,” title), comprising:
a body-covering portion (gown 10) having an interior side and an exterior side (figs 1-5 show at least portions of the interior and exterior sides, where the interior is the side intended to face the wearer when worn and the exterior is the side intended to be opposite the wearer when worn) and defining a chest access aperture (opening 11 “is provided on the front of the gown for uncovering areas of the patient's shoulders, chest, and breasts” as disclosed in col 2 line 1-2); 3U.S.S.N. 16/685,615
a flap coupled to the exterior side (panel 14), the flap comprising one or more sides that are selectively attachable to the exterior side by one or more fasteners (snaps 20);
wherein unfastening the one or more fasteners and folding the flap away from the exterior side reveals the chest access aperture (fig 2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piraka (US 7181773 B1) in view of Ojoyeyi (US 6477710 B1).

As to claim 1, Piraka discloses a gown (“Hospital gown,” title), comprising:
a body-covering portion (gown 10) having an interior side and an exterior side (figs 1-5 show at least portions of the interior and exterior sides, where the interior is the side intended to face the wearer when worn and the exterior is the side intended to be opposite the wearer when worn) and defining an aperture (opening 11);
a flap coupled to the exterior side (panel 14), the flap comprising one or more sides (figs 1, 2, 4, and 5) that are selectively attachable to the exterior side by one or more fasteners (snap fasteners 20), the flap further comprising a telemetry pocket (pocket 21 is “for storing objects such as records, medications and electronic monitors” as disclosed in col 3 line 35-40);
wherein the flap covers the aperture when the one or more fasteners are fastened (figs 1, 2, 4, and 5), and exposes the aperture when the one or more fasteners are unfastened and the flap is folded away from the exterior side (fig 2).  
Piraka does not disclose the telemetry pocket is “double-paneled.”
It is noted that Piraka’s pocket is intended to be accessed through the exterior side via the top of pocket 21 as disclosed in col 3 line 30-40, and accessed through the interior side via aperture 25 as disclosed in col 3 line 35-45).
Ojoyeyi teaches a similar garment (“Garment for concealing patient medical appliances,” title, comprises garment body front 12) including a double-paneled telemetry pocket (pocket assemblies 24 and 26 comprise panel/ flap 28 on the exterior surface of 12 and panel/ pocket 48 on the interior surface of 12, where the pocket assembly of for a medical appliance 40). Like Piraka, Ojoyeyi also includes an aperture in the body covering portion 12 for receiving medical tubing 44b (see Piraka fig 4). Therefore, the only difference between Ojoyeyi and Piraka is that Ojoyeyi has an additional panel/ flap 28 covering the aperture in the body covering portion.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the pocket of Piraka with an additional panel opposite Piraka 21 which would result in Ojoyeyi 28 on the interior surface of Piraka 14, and an additional panel on the interior surface of the flap would allow the aperture to be closed off which would allow the garment to be used as ordinary clothing and to allow the garment to be “handed down” to others without medical disability (Ojoyeyi col 5 line 20-45). 

As to claim 2, Piraka as modified discloses the gown of claim 1, wherein the exterior side designates a high-risk side.  
The recitation “the exterior side designates a high-risk side” is an intended use recitation.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Because the prior art reference and the claimed invention are structurally identical, they are expected to be capable of being used in the same manner, and the prior art reference reads on the intended use recitation in the claim.
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case the exterior side is capable of designating a high-risk side by providing visual indicators such as the exterior of the flap 14.

As to claim 3, Piraka as modified discloses the gown of claim 2 wherein the interior side designates a low risk side.  
The recitation “the interior side designates a low risk side” is an intended use recitation.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Because the prior art reference and the claimed invention are structurally identical, they are expected to be capable of being used in the same manner, and the prior art reference reads on the intended use recitation in the claim.
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case the interior side is capable of designating a low risk side by providing visual indicators such as the interior of the flap 14.

As to claim 4, Piraka as modified discloses the gown of claim 3, further comprising visual indicia indicating the exterior side is the high-risk side (such as 20, which indicates the exterior side and the exterior side is capable of being the high-risk side).  

As to claim 6, Piraka as modified discloses the gown of claim 1, wherein a first pocket panel of the double- paneled telemetry pocket (Ojoyeyi 28) is visible through the aperture when the one or more fasteners are fastened and the body-covering portion is folded such that the interior side is exposed outwardly (this is the result of the modification presented in the rejection of claim 1 above, where the interior of Piraka’s flap 14 is modified to include Ojoyeyi’s flap 28).  

As to claim 7, Piraka as modified discloses the gown of claim 6, wherein a second pocket panel of the double- paneled telemetry pocket (Piraka 24) is visible when the one or more fasteners are fastened and the body-covering portion is folded such that the exterior side is exposed outwardly (Piraka figs 1, 2, 4, and 5).  

As to claim 8, Piraka as modified discloses the gown of claim 7, wherein the first pocket panel (Ojoyeyi 28) is visible when the one or more fasteners are unfastened, the flap is folded away from the exterior side, and the body-covering portion is folded such that the exterior side is exposed outwardly (this is the result of the modification presented in the rejection of claim 1 above, where Ojoyeyi’s flap 28 would be attached to the interior of Piraka 14 over Piraka’s aperture 25, so would be visible as shown in fig 2).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piraka (US 7181773 B1) in view of Ojoyeyi (US 6477710 B1) as applied to claim 3 above, and further in view of Monardo (US 9999265 B2).

As to claim 5, Piraka as modified does not disclose the gown of claim 3, wherein the gown is color-coded to indicate the exterior side is the high-risk side.  
Monardo teaches a similar gown (“Adjustable privacy gown,” title) including color coding different panels of the gown for easier identification (col 5 line 35-50).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to color code the gown of Piraka as taught by Monardo, for the purpose of permitting easier gown piece identification and assembly, which would also be capable of indicating the exterior side is the high-risk side.
The recitation “to indicate the exterior side is the high-risk side” is an intended use recitation.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Because the prior art reference and the claimed invention are structurally identical, they are expected to be capable of being used in the same manner, and the prior art reference reads on the intended use recitation in the claim.
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case the exterior side is capable of indicating a high-risk side by providing visual indicators such as the exterior of the flap 14 or the color of the fabric, trim, snaps, or surface patterns as taught by Monardo in col 5 line 35-50.

 Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piraka (US 7181773 B1) in view of Ojoyeyi (US 6477710 B1) as applied to claim 8 above, and further in view of Gerber (US 1998051 A).

As to claim 9, Piraka as modified discloses the gown of claim 8, the one or more fasteners comprising at least two snaps (Piraka 20, col 3 line 25-30), but does not disclose at least two ties.  
Piraka does disclose the fasteners may be another type of fastener other than snaps (col 3 line 20-30), but does not specifically disclose ties.
Gerber teaches a similar gown (“Operating robe for patients,” title) including a flap 19 selectively attachable to the exterior side by one or more fasteners 20, the fasteners comprising at least two ties (figs 1 and 2).
It is known in the art that various types of fastening mechanisms are functionally equivalent.  Hook and loop, button and buttonhole, hook and catch, snaps, ties, and adhesive are a few examples.  These fasteners may be used interchangeably depending upon the desired aesthetic effect.  Further, the specification does not give an indication of why the ties would be desirable over another fastener type.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide at least two of Piraka’s snaps as ties (such as the snap in each armpit region as shown in Piraka fig 1), for the purpose of providing a known means for selectively opening and closing a flap on a medical gown (Gerber page 1 col 2 line 5-10).

As to claim 10, Piraka as modified discloses the gown of claim 9, the at least two ties situated between a base of the flap secured to the body-covering portion and the at least two snaps (this is the result of the modification presented in the rejection of claim 9 above).  

As to claim 11, Piraka as modified discloses the gown of claim 10, the at least two snaps selectively attaching a top portion of the flap to a neckline of the gown (Piraka fig 1).  

As to claim 12, Piraka as modified discloses the gown of claim 11, the at least two ties coupling a left side of the flap and a right side of the flap to armpit-covering regions of the gown (this is the result of the modification presented in the rejection of claim 9 above, where Piraka’s snaps located at left and right sides of the flap proximate the armpit-covering region are replaced with ties).  

As to claim 13, Piraka as modified discloses the gown of claim 12, wherein a portion of the flap if visible through the aperture when the one or more fasteners are fastened and the body-covering portion is folded such that the interior side is exposed outwardly (capable of being visible).  

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piraka (US 7181773 B1) as applied to claim 14 above, and further in view of Ojoyeyi (US 6477710 B1).

As to claim 15, Piraka discloses the gown of claim 14, the flap comprising a telemetry pocket (pocket 21 is “for storing objects such as records, medications and electronic monitors” as disclosed in col 3 line 35-40) comprising:
a pocket panel (fabric 24) coupled to a side of the flap (col 3 line 30-40) and covering a telemetry aperture defined by the flap (aperture 25); and
Piraka does not disclose the telemetry pocket is “double-paneled.”
It is noted that Piraka’s pocket is intended to be accessed through the exterior side via the top of pocket 21 as disclosed in col 3 line 30-40, and accessed through the interior side via aperture 25 as disclosed in col 3 line 35-45).
Ojoyeyi teaches a similar garment (“Garment for concealing patient medical appliances,” title, comprises garment body front 12) including a double-paneled telemetry pocket (pocket assemblies 24 and 26 comprise panel/ flap 28 on the exterior surface of 12 and panel/ pocket 48 on the interior surface of 12, where the pocket assembly of for a medical appliance 40). Like Piraka, Ojoyeyi also includes an aperture in the body covering portion 12 for receiving medical tubing 44b (see Piraka fig 4). Therefore, the only difference between Ojoyeyi and Piraka is that Ojoyeyi has an additional panel/ flap 28 covering the aperture in the body covering portion.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the pocket of Piraka with an additional panel opposite Piraka 21 which would result in Ojoyeyi 28 on the interior surface of Piraka 14, and an additional panel on the interior surface of the flap would allow the aperture to be closed off which would allow the garment to be used as ordinary clothing and to allow the garment to be “handed down” to others without medical disability (Ojoyeyi col 5 line 20-45).
As to claim 16, Piraka as modified discloses the gown of claim 15, the second pocket panel (Ojoyeyi 28) being visible through the chest access aperture when the one or more fasteners are fastened and the body-covering portion is folded such that the interior side is exposed outwardly (this is the result of the modification presented in the rejection of claim 1 above, where the interior of Piraka’s flap 14 is modified to include Ojoyeyi’s flap 28).  

As to claim 17, Piraka as modified discloses the gown of claim 16, the second pocket panel (Ojoyeyi 28) being visible when the one or more fasteners are unfastened, the flap is folded away from the exterior side, and the body-covering portion is folded such that the exterior side is exposed outwardly (this is the result of the modification presented in the rejection of claim 1 above, where Ojoyeyi’s flap 28 would be attached to the interior of Piraka 14 over Piraka’s aperture 25, so would be visible as shown in fig 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See similar gowns with apertures and flaps and double paneled pockets on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732